UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EUSEBIO P. GONZALES,                   
                Plaintiff-Appellant,
                 v.
STATE OF MARYLAND DEPARTMENT OF                    No. 01-1516
HEALTH & MENTAL HYGIENE;
STATE OF MARYLAND,
             Defendants-Appellees.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                          (CA-00-3557-S)

                      Submitted: January 31, 2002

                      Decided: February 20, 2002

      Before WILKINS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Herbert R. O’Conor, III, Towson, Maryland, for Appellant. J. Joseph
Curran, Jr., Attorney General of Maryland, Cynthia Peltzman, Assis-
tant Attorney General, Baltimore, Maryland, for Appellees.
2                  GONZALES v. STATE OF MARYLAND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Eusebio P. Gonzales, M.D., appeals the district court’s order grant-
ing the collective motion to dismiss of the State of Maryland and the
State of Maryland Department of Health & Mental Hygiene, and dis-
missing with prejudice Gonzales’ employment discrimination action
alleging disparate treatment, hostile work environment, retaliation,
civil conspiracy, and constructive discharge. The standard of review
for a Rule 12(b)(6) dismissal is de novo. Korb v. Lehman, 919 F.2d
243, 246 (4th Cir. 1990). In general, such a dismissal should not be
granted unless it appears certain that the plaintiff can prove no set of
facts which would support his claim and entitle him to relief. In con-
sidering a motion to dismiss, the court should accept as true all well-
pleaded allegations and should view the complaint in a light most
favorable to the plaintiff. See, e.g., De Sole v. United States, 947 F.2d
1169, 1171 (4th Cir. 1991).

   We have reviewed the parties’ briefs, the materials presented in the
joint appendix, and the district court’s opinion, and find no reversible
error. Accordingly, we affirm on the reasoning of the district court.
Gonzales v. Maryland Dep’t of Health & Mental Hygiene, No. CA-
00-3557-S (D. Md. Mar. 12, 2001). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED